Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “the slot has a cross-shaped cross section” cited in claim 18, “a dielectric resonator antenna array” and “a plurality of dielectric resonator antenna elements” cited in claim 24 and “a plurality of sub-networks” cited in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ittipiboon et al, US Patent No. 5,952,972 (hereinafter Ittipiboon).
Regarding claim 24, Ittipiboon discloses a dielectric resonator antenna array, comprising:
a ground plane (Fig. 7b: ground plane);
a plurality of dielectric resonator elements arranged on the ground plane (fig. 6a, 7c: a plurality of multi-segment dielectric resonator antennas), each of the plurality of the dielectric resonator elements including, respectively, a first portion with a first shape and a second portion with a second shape different from the first shape (fig. 2c: dielectric resonator antenna 24 and high dielectric constant insert 23 having different shapes); and
a feed network operably coupled with the dielectric resonator elements for exciting the dielectric resonator antenna array (Fig. 6a: branched microstrip feed coupled with different multi-segment dielectric resonator antenna elements);
wherein dielectric resonator antenna array, when excited, is arranged to provide angle scanning in both E-plane and H-plane (Fig. 7 and 8: showing angle scanning in both elevation and azimuth plane of the dielectric resonator antenna array. The dielectric resonator antenna is a vertical antenna so the E-plane will be the same as elevation plane-vertical plane, the H-plane will be the same as azimuth plane-horizontal plane).
Regarding claim 25, Ittipiboon further discloses the dielectric resonator antenna array is a phased antenna array (col. 3, fig 6a and 6b is a diagram of top view and side view of the active phase array dielectric antenna).
Regarding claim 26, Ittipiboon further discloses the feed network comprises a plurality of sub-networks each associated with a respective dielectric resonator element (Fig. 6a: branched microstrip feed comprises sub-networks feeding different multi-segment dielectric resonator antenna elements).
Regarding claim 27, Ittipiboon further discloses the first portion is made of a first material and the second portion is made of a second material different from the first material (Col. 2, line 49-57: dielectric resonator 24 is made from a material having dielectric constant k, the dielectric insert 23 is made from a high dielectric material having dielectric constant 2k or greater. The two portions 23 and 24 are made of two different materials that have different dielectric constants).
Regarding claim 28, Ittipiboon further discloses the plurality of dielectric resonator elements are additively manufactured (fig. 2c and col. 4, line 24-26: high dielectric insert material 23 fills the entire notch of dielectric resonator antenna 24).
Examiner’s Note – “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
Regarding claim 29, Ittipiboon further discloses a communication device comprising the dielectric resonator antenna (col. 1, line 13-20: the antenna design in the invention could be used in a communication device).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 16-17, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ittipiboon in view of Chen, US Pub. No. 20050068243 A1.
Regarding claim 1, Ittipiboon discloses a dielectric resonator antenna, comprising:
a ground plane (fig. 2c: ground metallization);
a dielectric resonator element operably coupled with the ground plane (Fig. 2c: the dielectric portion 24 and the dielectric insert 23 are coupled with the ground plane), the dielectric resonator element including a first portion with a first shape and a second portion with a second shape different from the first shape (Fig. 2c: the dielectric element has the dielectric resonator antenna 24 and the high dielectric constant insert 23 and they have different shapes); and
a feed network operably coupled with the dielectric resonator element for exciting the dielectric resonator antenna (Fig. 2c: microstrip feed line 14 transferring energy into and from the dielectric resonator, see col. 2, line 29-30).
Although Ittipiboon does not explicitly disclose the dielectric resonator antenna, when excited, is arranged to provide wide half-power beam-widths in both E-plane and H-plane, Chen teaches that the half-power beamwidth on the vertical plane (E-plane) and horizontal plane (H-plane) is only one of the parameters that can be altered during antenna designing depending on the application scope (para [0018]). It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include wide half-power beamwidth as taught in Chen to the antenna as taught by Ittipiboon for the purpose of achieving the desired radiation characteristics (Chen, para [0018]).
Regarding claim 5, Ittipiboon further discloses the first portion has a first dielectric constant and the second portion has a second dielectric constant different from the first dielectric constant (col. 4, line 12-14: the dielectric constant of insert 23 is twice of that of dielectric resonator antenna 24).
Regarding claim 6, Ittipiboon further discloses the first portion is made of a first material and the second portion is made of a second material different from the first material (fig. 2c and col. 4, line 24-26: insert 23 is made of a high dielectric material fills in the notch of dielectric resonator antenna 24).
Regarding claim 8, Ittipiboon further discloses the dielectric resonator element is additively manufactured (fig. 2c and col. 4, line 24-26: high dielectric insert material 23 fills the entire notch of dielectric resonator antenna 24).
Examiner’s Note – ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
Regarding claim 16, Ittipiboon further discloses the dielectric resonator element is mounted on the ground plane (Fig. 2c: the dielectric resonator antenna 24 and the dielectric insert 23 is mounted on the ground plane). 
Regarding claim 17, Ittipiboon further discloses the feed network comprises a slot in the ground plane, wherein in plan view the slot is within a footprint of the dielectric resonator element (Fig. 2c: slot 16 in the ground plane is within a footprint of the dielectric resonator antenna 24 and dielectric insert 23).
Regarding claim 19, Ittipiboon further discloses the slot has a rectangular cross section (Fig. 1a shows slot 16 is rectangular cross section).
Regarding claim 21, Ittipiboon further discloses the dielectric resonator antenna comprising a PCB substrate (Fig. 2b, 2c: dielectric substrate 22) with an outer surface with a conductive layer, and the ground plane is provided by the conductive layer (fig. 2c: ground metallization on the top of the substrate).
Regarding claim 22, Ittipiboon further discloses the feed network further comprises a microstrip feedline arranged on an outer surface of the PCB substrate opposite the conductive layer (microstrip feed line 14 at the bottom surface of the substrate).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ittipiboon as applied to claim 1 above further in view of Fadzil et al, WO Pub. No 2012081956A1 (hereinafter Fadzil).
Regarding claim 2, Ittipiboon does not disclose the dielectric resonator antenna, when excited, is arranged to provide: a half-power beam-width of larger than 900 in the E-plane; and a half-power beam-width of larger than 900 in the H-plane.
Fadzil discloses the dielectric resonator antenna, when excited, is arranged to provide: a half-power beam-width of larger than 900 in the E-plane; and a half-power beam-width of larger than 900 in the H-plane (Fig. 4a-4b, para [0030]: half-power beamwidth, HPBW is 91.1o in E-plane and HPBW is 91.4o in H-plane).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include half-power beamwidth of larger than 900 in the E-plane and H-plane as taught in Fadzil to the dielectric resonator antenna as taught in Ittipiboon for the purpose of achieving the desired radiation characteristics (Chen, para [0018]).
Regarding claim 3, Ittipiboon and Fadzil do not explicitly disclose the dielectric resonator antenna, when excited, is arranged to provide: a half-power beam-width of larger than 1100 in the E-plane; and a half-power beam-width of larger than 1100 in the H-plane.
Fadzil teaches half-power beamwidth, HPBW is 91.1o in E-plane and HPBW is 91.4o in H-plane, see Fig. 4a-4b, para [0030].
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the half-power beamwidth to be larger 1100 in the E-plane and H-plane to the dielectric resonator antenna as taught in Ittipiboon and Fadzil for the purpose of achieving the desired radiation characteristics (Chen, para [0018]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Ittipiboon and Fadzil do not explicitly disclose the dielectric resonator antenna, when excited, is arranged to provide: a half-power beam-width of about 1200 to about 1300 in the E-plane; and a half-power beam-width of about 1200 to about 1300 in the H-plane.
Fadzil teaches half-power beamwidth, HPBW is 91.1o in E-plane and HPBW is 91.4o in H-plane, see Fig. 4a-4b, para [0030].
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the half-power beamwidth to be about 1200 to about 1300 in the E-plane and H-plane to the dielectric resonator antenna as taught in Ittipiboon and Fadzil for the purpose of achieving the desired radiation characteristics (Chen, para [0018]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ittipiboon as applied to claims 1 and 24 above further in view of Miraftab et al, US Pub. No 20170271772 A1 (hereinafter Miraftab).
Regarding claim 7, Ittipiboon does not disclose the first portion and the second portion are integrally formed.
Miraftab discloses the first portion and the second portion are integrally formed (para [0022], line 12-14: the first antenna region and second antenna region are contiguous within a homogenous monolithic dielectric material 102).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the integrally formed feature as taught in Miraftab to the dielectric resonator antenna as taught by Ittipiboon for the purpose of improving the manufacturability because only one type of dielectric material is required (Miraftab, para [0021], line 1-4).
Regarding claim 30, Ittipiboon and Islam do not disclose the dielectric resonator antenna is adapted for 5G wireless operations.
Miraftab discloses the dielectric resonator antenna is adapted for 5G wireless operations (Para [0021]: by changing the dielectric constant, the dielectric resonator antenna array can provide 5G wireless compatibility).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the 5G wireless compatibility as taught in Miraftab to the dielectric resonator antenna as taught in Ittipiboon and Islam for the purpose of adapting to the current frequency range used by network providers since it was known in the art that changing the dielectric material or the dimension of the antenna can change the desired operating frequency of the dielectric antenna (Miraftab, para [0022], line 25-28).

Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ittipiboon as applied to claim 1 above, and further in view of Chen et al, CN Pub. No. 11046713A (hereinafter Chen ‘713).
Regarding claim 9, Ittipiboon does not disclose the dielectric resonator element is rotationally symmetric.
Chen ‘713 discloses the dielectric resonator element is rotationally symmetric (page 3, para 5, line 2-4: the center of the first dielectric resonator, the second dielectric resonator and the center of the third dielectric resonator are on a same straight line).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the symmetric feature as taught in Chen ‘713 to the dielectric resonator element as taught by Ittipiboon for the purpose of radiating signal evenly from all directions.
Regarding claim 10, Ittipiboon does not disclose the first portion is arranged between the second portion and the ground plane.
Chen ‘713 discloses the first portion is arranged between the second portion and the ground plane (Fig. 1, page 6, para 5: a first dielectric resonator 120 is provided between the grounding plate 113 and second dielectric resonator 130).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the dielectric portion arrangement as taught in Chen ‘713 to the dielectric resonator antenna as taught in Ittipiboon so that the signal from the feed source could excite the first dielectric portion first.
Regarding claim 11, Ittipiboon does not disclose the first shape is in the form of a cylinder.
	Chen ‘713 discloses the first shape is in the form of a cylinder (page 6, para 7, line 4-5: first dielectric resonator can be cylindrical).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cylinder shape as taught in Chen ‘713 to the resonator antenna as taught by Ittipiboon for the purpose of providing omni-directional radiating pattern.
Regarding claim 12, Ittipiboon does not disclose the second shape is in the form of a truncated spheroid.
Chen ‘713 discloses the second shape is in the form of a truncated spheroid (Fig. 2, page 7, para 3, line 2-3: the second dielectric resonator 130 is hemispherical).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cylinder shape as taught in Chen ‘713 to the resonator antenna as taught by Ittipiboon for the purpose of providing omni-directional radiating pattern.
Regarding to claim 13, Ittipiboon does not disclose the second shape is in the form of a hemi-spheroid.
Chen ‘713 discloses the second shape is in the form of a hemi-spheroid (Fig. 2, page 7, para 3, line 2-3: the second dielectric resonator 130 is hemispherical).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cylinder shape as taught in Chen ‘713 to the resonator antenna as taught by Ittipiboon for the purpose of providing omni-directional radiating pattern.
Regarding claim 20, Ittipiboon does not disclose in plan view the slot is arranged centrally within the footprint of the dielectric resonator element.
Chen ‘713 discloses in plan view the slot is arranged centrally within the footprint of the dielectric resonator element (Fig. 3 and page 6, para 4-6: rectangular slot intersecting 1131 has the same center with the arc-shaped feedline 112, and the center of the first, second, third dielectric resonator are on the same straight line with the arc center).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the slot to be centrally arranged as taught by Chen ‘713 to the dielectric resonator antenna as taught by Ittipiboon for the purpose of feeding uniform electric field to the antenna (Chen ‘713, page 7, para 9).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ittipiboon as applied to claim 1 above further in view of Huang et al, NPL “Cross-Slot-Coupled Microstrip Antenna and Dielectric Resonator Antenna for Circular Polarization” (hereinafter Huang).
Regarding claim 18, Ittipiboon does not disclose the slot has a cross-shaped cross section.
Huang discloses the slot has a cross-shaped cross section (Fig. 7 shows a cross-slot).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cross-shaped slot as taught in Huang to the dielectric resonator antenna as taught in Ittipiboon for the purpose of obtaining circularly polarized radiation (Huang, page 1, right column, para 2, line 1-5). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ittipiboon as applied to claim 1 above further in view of Pan et al, US Pub. No. 20190341695 A1 (hereinafter Pan).
Regarding claim 23, Ittipiboon does not disclose the ground plane has a size of at least λ0 x λ0, where λ0 is a wavelength in air at a center frequency of an operation band of the dielectric resonator antenna.
Although Pan does not explicitly disclose the ground plane has a size of at least λ0 x λ0, where λ0 is a wavelength in air at a center frequency of an operation band of the dielectric resonator antenna, Pan discloses “the length of the ground plane of the embodiment is 0.44 times wavelength in vacuum at the center frequency. Increasing the dimension of the ground plane can improve the front-to-back ratio of the radiation patterns” (Pan, para [0042], right column, line 4-8).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to increase the ground plane size as taught in Pan in the dielectric resonator antenna as taught in Ittipiboon for the purpose of improving the radiation patterns (Pan, para [0042], line 6-8), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 14, patentability exists, at least in part, with the claimed features of “the first shape is in the form of a cylinder with a radius; and the second shape is in the form of a regular truncated spheroid, the spheroid has a major axis length and a minor axis length, the minor axis length is substantially the same as the radius”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claim 15 depends directly therefrom and is included in the allowable subject matter.

Citation of Pertinent Art
Pance et al, US Patent No. 10892544 – Dielectric resonator antenna having first and second dielectric portions
Daigle et al, US Pub. No. 2021/0096209 A1 – stacked dielectric resonator antenna with various shapes

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845